— Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), dated January 20, 1989, convicting him of rape in the first degree (three counts), sexual abuse in the first degree (nine counts), and sodomy in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
This criminal prosecution was commenced by a single indictment charging the defendant with rape in the first degree *902and related offenses arising from two incidents, one on January 1, 1988, and the other on May 15, 1988, when the defendant raped and sexually abused two different female complainants.
Contrary to the defendant’s contention we find that the court properly exercised its discretion in denying his motion to sever the indictment and for separate trials on the respective incidents. The defendant failed to make a convincing showing that he would be unduly and genuinely prejudiced by the joint trial of these cases, and to demonstrate in concrete terms that he had a strong need to refrain from testifying concerning the charges arising from one incident, and important testimony to present concerning the second incident (see, People v Lane, 56 NY2d 1; People v Shapiro, 50 NY2d 747; People v Hall, 169 AD2d 778). Moreover, the fact that sex crimes are involved in both incidents does not provide a sufficient basis to require a severance (see, People v Hall, supra).
Viewing the evidence in the light most favorable to the prosecution we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions, including his claim that the sentence imposed was excessive, and find them to be without merit. Balletta, J. P., Miller, Pizzuto and Santucci, JJ., concur.